              Case 2:21-mc-00039-RSL Document 3 Filed 04/12/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                    SEATTLE DIVISION
 9

10   IN RE SUBPOENA ISSUED TO GANZ,                Case No. 2:21-mc-00039-RSL
11   GOOGLE LLC,                                   JOINT MOTION TO TRANSFER AND ORDER
12                                   Movant,
13       v.
14   GANZ,
15                                   Respondent.
16

17

18

19

20

21

22

23

24

25

26

     JOINT MOTION TO TRANSFER & [PROPOSED] ORDER                                         COOLEY LLP
                                                                      1700 SEVENTH AVENUE, SUITE 1900
     CASE NO. 2:21-mc-00039-RSL                                               SEATTLE, WA 98101-1355
                                                                                        (206) 452-8700
               Case 2:21-mc-00039-RSL Document 3 Filed 04/12/21 Page 2 of 3




 1          Pursuant to Federal Rule of Civil Procedure 45(f), Movant Google LLC and Respondent

 2   Ganz consent to the transfer of this motion to compel to Magistrate Judge Steward D. Aaron, who

 3   is overseeing the underlying dispute, SM Kids, LLC v. Google LLC, et. al, No. 18-cv-

 4   2637(LGS)(SDA), which is currently pending in the Southern District of New York. The Parties

 5   thus jointly request that this Court order the transfer of this motion to Judge Aaron in the Southern

 6   District of New York, under the case caption SM Kids, LLC v. Google LLC et al., No. 18-cv-

 7   2637(LGS)(SDA) (S.D.N.Y.).

 8          IT IS SO STIPULATED.
 9
     Dated: April 9, 2021                               /s/ Christopher B. Durbin
10                                                     Christopher B. Durbin (WSBA #41159)
                                                       COOLEY LLP
11                                                     1700 Seventh Avenue, Suite 1900
                                                       Seattle, WA 98101-1355
12                                                     Tel.: (206) 452-8700
                                                       Fax: (206) 452-8800
13                                                     Email: cdurbin@cooley.com
14                                                     Attorneys for Movant GOOGLE LLC
15

16                                                      /s/ Christian Marcelo
                                                       Christian Marcelo (WSBA #51193)
17                                                     PERKINS COIE LLP
                                                       1201 Third Avenue, Suite 4900
18                                                     Seattle, WA 98101-3099
                                                       Tel.: (206) 359-8000
19                                                     Fax: (206) 359-9000
                                                       Email: cmarcelo@perkinscoie.com
20
                                                       David A. Perez (WSBA #43959)
21                                                     PERKINS COIE LLP
                                                       1201 Third Avenue, Suite 4900
22                                                     Seattle, WA 98101-3099
                                                       Tel.: (206) 359-8000
23                                                     Fax: (206) 359-9000
                                                       Email: dperez@perkinscoie.com
24
                                                       Attorneys for Respondent GANZ
25

26

     JOINT MOTION TO TRANSFER & ORDER                                                                COOLEY LLP
                                                                                  1700 SEVENTH AVENUE, SUITE 1900
     CASE NO. 2:21-MC-00039-RSL                       1                                   SEATTLE, WA 98101-1355
                                                                                                    (206) 452-8700
               Case 2:21-mc-00039-RSL Document 3 Filed 04/12/21 Page 3 of 3




 1                                                 ORDER

 2          The Clerk of the Court is hereby directed to transfer this motion to the Southern District of

 3   New York, case caption SM Kids, LLC v. Google LLC et al., No. 18-cv-2637(LGS)(SDA),

 4   (S.D.N.Y.), and is further directed to close this case.

 5          IT IS SO ORDERED.

 6
                     Dated this 12th day of April, 2021.
 7

 8                                                             THE HONORABLE ROBERT S. LASNIK
 9
     Presented by:
10

11   /s/ Christopher B. Durbin
     Christopher B. Durbin (WSBA #41159)
12   COOLEY LLP
     1700 Seventh Avenue, Suite 1900
13   Seattle, WA 98101-1355
     Tel.: (206) 452-8700
14   Fax: (206) 452-8800
     Email: cdurbin@cooley.com
15
     Attorneys for Movant GOOGLE LLC
16
     /s/ Christian Marcelo
17   Christian Marcelo (WSBA #51193)
     PERKINS COIE LLP
18   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
19   Tel.: (206) 359-8000
     Fax: (206) 359-9000
20   Email: cmarcelo@perkinscoie.com

21   David A. Perez (WSBA #43959)
     Perkins Coie LLP
22   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
23   Tel.: (206) 359-8000
     Fax: (206) 359-9000
24   Email: dperez@perkinscoie.com

25   Attorneys for Respondent GANZ

26

     JOINT MOTION TO TRANSFER & [PROPOSED] ORDER                                                    COOLEY LLP
                                                                                 1700 SEVENTH AVENUE, SUITE 1900
     CASE NO. 2:21-MC-00039-RSL                                                          SEATTLE, WA 98101-1355
                                                                                                   (206) 452-8700
